Citation Nr: 1538233	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1. The Veteran's hearing loss did not manifest during active service or within one year of separation, and is not related to noise exposure or acoustic trauma in service. 

2. The Veteran's tinnitus did not manifest during active service and is not related to noise exposure or acoustic trauma in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has participated in the Fully Developed Claim Program (FDC), which is designed to expedite the claims process, and thus received complete VCAA notice in conjunction with his June 2012 application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  He signed a June 2012 statement certifying that he had submitted all information or evidence to support his claim, or had no further information or evidence to submit.  Later, he did submit service treatment records that were in his possession.  Further, an August 2013 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before readjudication of these claims in a February 2014 statement of the case (SOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that readjudication of the claim, including by way of an SOC, cures any timing delay in VCAA notice).  Accordingly, the duty to notify is satisfied.  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA examination reports are in the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The February 2014 SOC and an internal memorandum of the RO reflect that a review of the Veteran's VA treatment records shows no treatment for hearing loss.  The Veteran has not stated that they would be relevant or contain information about his hearing loss.  Moreover, a June 2012 problem list printed from the Veteran's VA treatment records does not list hearing loss among the diagnosed conditions, further showing that he has not been treated for hearing loss at VA (and the RO's later review did not show treatment either, according to the February 2014 SOC).  Thus, as the VA treatment records would not be relevant, there was no need to add them to the file.  In this regard, in Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held that VA is not required to obtain records in every case in order to rule out their relevance, but only to examine the information related to the records and obtain them "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  In this case, the RO's review of the Veteran's VA treatment records showed that no reasonable possibility exists that they could help substantiate the claim, since they do not reflect treatment for hearing loss, and the Board's review of the problem list (which is negative for hearing loss) reinforces the RO's finding.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed in January 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report includes a review of the Veteran's claims file and medical history, the findings made on examination, and an opinion with a supporting explanation that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

Although the examiner stated that a medical opinion could not be provided regarding the etiology of the Veteran's tinnitus without resorting to speculation, the examiner made it clear in the rationale that the word "etiology" was used in the broader sense to mean the actual cause or origin of the Veteran's tinnitus, rather than on whether it resulted from disease or injury incurred in active service.  Specifically, the examiner stated that the tinnitus was at least as likely as not associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss, but could also be associated with Eustachian tube dysfunction or other unknown otologic dysfunction.  It is thus clear from a review of the entire examination report as a whole that the examiner found that the Veteran's tinnitus was not related to service, but rather was associated with hearing loss (which the examiner concluded was not service connected) or other nonservice-connected pathology of the ear.  See Monzingo, 26 Vet. App. at 107.  

Accordingly, the January 2014 examination report is adequate for the purposes of this decision, and further examination or opinion is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  




II. Analysis

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus based on noise exposure during active service from duties as a light vehicle driver and training exercises involving the use of firearms with no hearing protection, as stated in his June 2012 claim (VA Form 21-526EZ).  For the following reasons, the Board finds that service connection is not established for hearing loss or tinnitus. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus (both categorized as "organic disease of the nervous system"), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an "organic disease[] of the nervous system" included under § 3.309(a) at a minimum when there is evidence of acoustic trauma).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus (organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the 

claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The November 2012 and January 2014 VA examination reports reflect audiometric findings establishing the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The presence of tinnitus is also established based on the Veteran's own report and the findings in the VA examinations.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(a layperson can be competent to identify conditions that are simple, such as a broken leg); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent as to matters capable of lay observation); Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a condition that can be identified based on lay observation alone).    

The Veteran states that he had noise exposure during service from duties as a light vehicle driver and during training exercises involving the use of firearms without hearing protection, as reflected in his June 2012 claim.  He also reported military noise exposure from tanks, artillery, weapons fire, and explosions at the November 2012 VA examination.  The Veteran's DD 214 shows a sharpshooter citation, and the service personnel records include a record of assignments showing that the Veteran's principal assigned duties were as a light vehicle driver and clerk typist.  These duties are not listed on the Duty MOS Noise Exposure Listing.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Nevertheless, for the purposes of this decision, the Board will assume that the Veteran did have some noise exposure during service based on his lay statements.  As shown below, the VA examiner's opinion did not turn on the amount or nature of the noise exposure. 

While in-service noise exposure is established, the preponderance of the evidence shows that the Veteran's hearing loss and tinnitus are not related to such exposure or acoustic trauma or otherwise related to service.  In this regard, his hearing loss did not manifest during service and audiometric readings during active service show normal hearing, including at separation.  Specifically, the May 1963 enlistment examination reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition of disabling hearing loss under 38 C.F.R. § 3.385 is based on ISO units.  The above audiogram therefore must be converted from ASA to ISO-ANSI units to enable comparison with contemporary units of measurement.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  The converted puretone thresholds are shown in the figures in parentheses.  As converted, the audiogram shows normal hearing at enlistment.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  The examination report also reflects that the Veteran's ears and auditory acuity were clinically evaluated as normal. 



The March 1966 separation examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15) 
5 (15)
not recorded
15 (20)
LEFT
-5 (10)
0 (10)
-5 (5)
not recorded 
10 (15)

Because this audiogram is dated prior to October 1967, it must also be converted from ASA to ISO-ANSI units.  The converted puretone thresholds are shown in the figures in parentheses.  As converted, the audiogram generally shows normal hearing and the absence of a hearing loss disability as defined in § 3.385.  The Board notes that the Veteran had a puretone threshold of 25dB at 500 Hertz in the right ear, and the U.S. Court of Appeals for Veterans Claims (Court) observed in Hensley, 5 Vet. App. at 157, that according to a treatise cited therein, puretone thresholds in excess of 20dB indicate some degree of hearing loss.  However, the January 2014 VA examiner determined that the Veteran had normal hearing at separation, as discussed below, and the Veteran's hearing was clinically evaluated as normal at separation.  As these determinations are consistent with VA's definition of a hearing loss disability under 38 C.F.R. § 3.385, the Board defers to the VA examiner's own evaluation and the clinical evaluation of normal hearing at separation.  Indeed, the Hensley Court did not indicate that its citation of a treatise stating that puretone thresholds in excess of 20dB denoted abnormal hearing was intended to be precedent or applicable to future cases, in particular where an audiologist has found otherwise.  

The Board notes that puretone thresholds at 3000 Hertz were not recorded and the boxes in the audiogram corresponding to this frequency left blank.  There is no indication in the report whether they simply were not tested at this frequency or not recorded because not deemed relevant.  In any case, the examination report 

indicates that the Veteran's ears and hearing acuity were clinically evaluated as normal.  It is implausible that the puretone thresholds at 3000 Hertz would not be tested or recorded if they would affect the finding of normal hearing at separation.  Moreover, the January 2014 VA examiner also found that the Veteran had normal hearing at separation.  Thus, the Board finds that absence of the puretone thresholds at 3000 Hertz does not affect the conclusion of normal hearing at separation, which was found in both the March 1966 separation examination report and the January 2014 VA examination report, both of which constitute persuasive evidence that the Veteran's hearing was indeed normal at separation.  

In the accompanying March 1966 report of medical history, the Veteran denied a history of hearing loss or ear, nose, or throat trouble. 

The Veteran does not allege that his hearing loss or tinnitus were incurred in combat, and the evidence does not show that he participated in combat or served in an area known to be subject to combat conditions at the time of service.  Thus, the relaxed evidentiary provisions accorded combat-related injuries or diseases, whereby a veteran's lay statements alone regarding service incurrence must generally be presumed credible if consistent with the circumstances, conditions or hardships of such service, absent clear and convincing evidence to the contrary, do not apply.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).

Indeed, the Veteran has never stated that his hearing loss manifested during service or within one year of service separation.  He stated at the November 2012 VA examination that his right ear hearing loss had been present for at least the past thirty years.  This merely indicates that it was present since at least 1982, which is still about fifteen years after the Veteran's separation from service in March 1966.   He has not provided any information or evidence as to when his left ear hearing loss first manifested, although he has had ample opportunity to do so.  The evidence of record does not otherwise show hearing loss or tinnitus prior to his June 2012 claim.  



The Board notes that with regard to tinnitus, the November 2012 VA examination report reflects that the Veteran reported an onset of tinnitus in May 1964 after being exposed to weapons fire.  The Board finds that this statement is not credible, as he stated at the January 2014 VA examination, according to the examiner's report, that he was unsure of when his tinnitus began.  Moreover, he denied a history of ear trouble in the March 1966 report of medical history.  As discussed above, the combat presumption does not apply to the credibility of this statement.  See 38 U.S.C.A. § 1154(b).  Accordingly, as the Veteran's assertion of an onset of tinnitus in service conflicts with his later acknowledgement that he did not know when his tinnitus began, and also conflicts with the more probative contemporaneous March 1966 report of medical history in which he denied ear trouble, and as he made this assertion solely within the context of supporting a claim for benefits (i.e. at a VA examination the purpose of which was to help determine entitlement to service connection), the Board finds his assertion of an in-service onset of tinnitus not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden v. Gober, 125 F.3d 1477, 1480 (Fed. Cir. 1997) (observing that "lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect."); Buchanan v. Nicholson, 451 F.3d 1331, 13337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]").  

The Board also emphasizes that the conflict in the Veteran's statements regarding the onset of tinnitus at the November 2012 and January 2014 VA examinations is sufficient in itself to find the assertion of an in-service onset to be not credible.  His later statement that he did not remember when his tinnitus began is more credible and probative, because it would not necessarily support his interest in substantiating the claim as would the former assertion of an in-service onset.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  

Thus, the Veteran's statement at the November 2012 VA examination that he experienced tinnitus following noise exposure in service is not credible, and therefore not entitled to any weight in the Board's determination.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

Accordingly, as the credible evidence shows that hearing loss and tinnitus were not noted during service (let alone shown to be chronic), and as the service treatment records rather show normal hearing, service connection may not be established for hearing loss or tinnitus as a chronic disease (i.e. an "organic disease of the nervous system") based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338; Fountain, 27 Vet. App. at 271.  Service connection also is not established on a presumptive basis for hearing loss or tinnitus that manifest to a compensable degree within one year of separation, since the evidence does not show that either disease manifested at this time.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

The preponderance of the evidence also weighs against a medical nexus between the Veteran's current hearing loss and tinnitus and in-service noise exposure.  Specifically, in the January 2014 VA examination report, the examiner concluded after reviewing the claims file, examining the Veteran, and considering his reported history, that his hearing loss was not at least as likely as not caused by or a result of an event in military service, meaning that such a relationship was unlikely.  The examiner explained in support of this opinion that the entrance and separation audiograms "did not show a significant difference" (i.e. in puretone thresholds) and that "both audiograms were normal for VA and clinical purposes."  The examiner also noted that "these calculations were based on the correct conversions," meaning that the examiner had converted the in-service puretone thresholds from ASA to ANSI-ISO units as discussed above in making this determination, and as directed in the RO's instructions to the examiner, which are of record. 

The January 2014 VA opinion is highly probative, as it represents the informed conclusion of an audiologist based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by a clear explanation consistent with and accounting for all the pertinent evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning).  In essence, the examiner found that hearing loss related to service, including any incident of service such as noise exposure (which was noted by the examiner) would have been recorded on audiometric testing by the time of separation, or the entrance and separation audiograms would have shown a significant difference in the puretone thresholds.  This explanation is sufficient to understand the basic rationale of the examiner's opinion, namely that hearing loss that does not first manifest until some time after service is not related to in-service noise exposure.  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

With regard to tinnitus, the January 2014 examiner found that the Veteran's tinnitus was at least as likely as not associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner added that a medical opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation, as it could also be associated with Eustachian tube dysfunction or other unknown otologic dysfunction.  A review of the examiner's discussion as a whole makes it clear that the examiner found that the tinnitus was either secondary to hearing loss, which the examiner concluded was not service connected, or due to other pathology of the ear for which service connection has not been established or claimed (and there is no claim or indication of an in-service onset of other pathology of the ear).  Thus, the examiner obviously found that while the actual cause of the Veteran's tinnitus could not be determined without resort to speculation because it could be associated with hearing loss but also with other pathology of the ear, it was not related to service but rather to an intercurrent (nonservice-related) cause.  Thus, although the examiner did not fill out the sections as to the likelihood that the tinnitus was due to military exposure, this was clearly unnecessary since it is readily apparent that the examiner found against such a relationship in concluding that the tinnitus was more likely due to nonservice-connected hearing loss or other pathology of the ear.  The examiner's conclusion, which represents the informed opinion of a medical professional and is supported by a clear explanation, carries a lot of probative weight in the Board's determination.  See id.

The January 2014 VA examiner's opinion carries more weight than the Veteran's bare assertion that his current bilateral hearing loss and tinnitus were caused by in-service noise exposure or acoustic trauma that occurred years earlier.  In this regard, the Board finds that determining whether hearing loss or tinnitus that manifest several years or more after service separation may be caused by in-service noise exposure or acoustic trauma is a medically complex issue.  Such a relationship is not within the province of lay observation, since whether noise exposure or acoustic trauma has caused damage to the internal ear structure or auditory system, with no noticeable hearing loss or tinnitus until years later due to the gradual nature of the deterioration or some other process resulting in a delayed onset, cannot be perceived through the senses alone, but rather requires a knowledge of medical principles regarding how noise exposure or acoustic trauma impact the auditory system.  Indeed, with regard to hearing loss, the January 2014 VA audiologist indicated that the determination largely was informed by the results of puretone threshold testing during service, which evidently requires medical equipment (an audiometer) and the ability to interpret the results obtained.  Thus, for these reasons, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a lay person can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  



Given the medically complex nature of this determination, the Veteran's unsupported statement that his hearing loss and tinnitus were caused by in-service noise exposure or acoustic trauma that occurred years prior to their onset is not competent evidence, as he is a lay person in the field of medicine, including the specialized fields of audiology and ear, nose, and throat conditions, and thus does not have the expertise to render an informed opinion on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, because it is not competent, the Veteran's unsupported opinion lacks probative value.  See id. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Moreover, irrespective of whether the Veteran's opinion may be considered competent evidence, it is not supported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Therefore, his opinion lacks probative value on this ground as well.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

Thus, for these reasons, the Veteran's lay opinion is outweighed by the January 2014 VA medical opinion, which was rendered by a medical professional specializing in audiology who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481. 

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


